Fuentes-Gil v Zear LLC (2018 NY Slip Op 04964)





Fuentes-Gil v Zear LLC


2018 NY Slip Op 04964


Decided on July 5, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2018

Renwick, J.P., Richter, Manzanet-Daniels, Tom, Gesmer, JJ.


301746/14 7057 84043/14 7056

[*1]Omar Fuentes-Gil, Plaintiff—Appellant,
v Zear LLC, Defendant—Respondent. [And a Third-Party Action]


Talisman & DeLorenz, P.C., Brooklyn (Kevin Cowie of counsel), for appellant.
Havkins Rosenfeld Ritzert & Varriale, LLP, White Plains (Tiffany Fendley of counsel), for respondent.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered January 9, 2017, which, insofar as appealed from as limited by the briefs, granted the cross motion by defendant Zear LLC for summary judgment dismissing the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about July 18, 2017, which, upon granting reargument, adhered to the original determination, unanimously dismissed, without costs, as academic.
Zear established that it was an out-of-possession landlord who, under its lease with the tenant, third-party defendant, was not responsible for removing snow or ice from the sidewalk of the premises where plaintiff allegedly slipped and fell (see Bing v 296 Third Ave. Group, L.P., 94 AD3d 413, 413 [1st Dept 2012], lv denied 19 NY3d 815 [2012]). Snow or ice is not a significant structural or design defect for which an out-of-possession landlord may be held liable (id. at 414).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 5, 2018
CLERK